IH-32                                                                                    Rev: 2014-1




                           United States District Court
                                       for the
                          Southern District of New York
                                   Related Case Statement
                                                          
                                   Full Caption of Later Filed Case:

OPEN SOCIETY JUSTICE INITIATIVE




                       Plaintiff                                        Case Number



                          vs.


DEPARTMENT OF HEALTH AND HUMAN SERVICES,
CENTERS FOR DISEASE CONTROL AND PREVENTION,
FOOD AND DRUG ADMINISTRATION,
NATIONAL INSTITUTES OF HEALTH,
NATIONAL INSTITUTE OF ALLERGY AND INFECTIOUS DISEASES,
DEPARTMENT OF HOMELAND SECURITY, and
FEDERAL EMERGENCY MANAGEMENT AGENCY


                      Defendant

                                   Full Caption of Earlier Filed Case:
                   (including in bankruptcy appeals the relevant adversary proceeding)


OPEN SOCIETY JUSTICE INITIATIVE




                       Plaintiff                                        Case Number

                                                          No. 20-cv-05096 (JMF)
                          vs.


DEPARTMENT OF DEFENSE,
DEFENSE INTELLIGENCE AGENCY,
UNITED STATES INDO-PACIFIC COMMAND,
DEPARTMENT OF STATE,
DEPARTMENT OF TREASURY
OFFICE OF THE DIRECTOR OF NATIONAL INTELLIGENCE, and
CENTRAL INTELLIGENCE AGENCY

                      Defendant


                                                       Page 1
IH-32                                                                                          Rev: 2014-1



Status of Earlier Filed Case:
                           (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed        dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)
        ✔
     ____ Open             (If so, set forth procedural status and summarize any court rulings.)


On July 2, 2020, Plaintiff Open Society Justice Initiative ("OSJI") filed its Complaint against Defendants

Department of Defense ("DoD"), including its components Defense Intelligence Agency Agency ("DIA") and

United States Indo-Pacific Command ("Indo-Pac"), Department of State ("State"), Department of Treasury

("Treasury"), Office of the Director of National Intelligence ("ODNI") and Central Intelligence Agency ("CIA").

In a July 20, 2020 letter endorsed by the Court, the parties proposed that they would submit another status

letter on or before August 20, 2020 requesting a status conference at the Court's convenience. On August 6,

2020, Defendants filed an Answer to Plaintiff's Complaint.


Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.


The earlier filed and newly filed cases concern substantially similar parties, substantially

similar transactions and events, and substantial factual overlap. Both cases generally

concern claims against various agencies, components, and offices within the federal

government for failure to comply with Freedom of Information Act requests seeking

information about the Executive Branch's response to, and management of, the novel

coronavirus pandemic. The subject matter of the Freedom of Information Act requests to

which Defendants are alleged to have failed to provide statutorily adequate responses are

similar, and in many cases identical, across all Defendants.


Furthermore,
 the Court, ais substantial   duplication of expense and effort, as well as unnecessary burden
 the Court is likely to be presented with in both cases are expected to be similar, if not
on                likely to result in the absence of a determination of relatedness because the

issues
 heart of these cases.
identical, given the overlapping subject matter of the Freedom of Information Act requests at

the











             /s/ Mark F. Mendelsohn                                     8/12/2020
Signature: ________________________________________ Date: __________________

             Paul, Weiss, Rifkind, Wharton & Garrison LLP
Firm:         ________________________________________


                                                  Page 2
